Citation Nr: 0018829	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  96-23 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the character of the appellant's discharge from 
service on August 12, 1993, constitutes a bar Department of 
Veterans Affairs (VA) benefits (exclusive of health care 
under Chapter 17, Title 38, United States Code).


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The appellant had honorable service in the Army from April 
1982 to April 1986.  Thereafter he served in the United 
States Marine Corps from December 2, 1986 to August 12, 1993; 
he was discharged under other than honorable conditions in 
August 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, VA Regional Office 
(RO).  Although the RO has acknowledged and informed the 
appellant of his entitlement to health care under Chapter 17, 
Title 38 United States Code, for any disabilities determined 
to be service connected based on his period of service from 
December 1986 to August 1993, the RO apparently has not yet 
determined which, if any, disabilities are service connected.  
Since service connection for health care purposes is an 
adjudicatory matter, rather than one to be determined by 
medical care personnel, it is referred to the RO for a 
determination.  


FINDINGS OF FACT

1.  The appellant enlisted in the United States Marine Corps 
for a period of four years beginning December 2, 1986.

2.  On June 2, 1990, the appellant re-enlisted in the Marine 
Corps for a six-year obligation; he was given an 
administrative discharge on August 12, 1993, due to a pattern 
of misconduct.  The character of his discharge was under 
other than honorable conditions. 

3.  The Marine Corps has certified that the appellant was not 
eligible for complete separation at the time of his June 2, 
1990, re-enlistment.




4.  The appellant's period of active Marine Corps service was 
terminated by a discharge due to offenses including 
solicitation and conspiracy to commit larceny, a period of 
absence without leave, disobeying a lawful order, dereliction 
in the performance of duties, disrespecting authority figures 
and not following military protocol.  

5.  The appellant's conduct beginning in June 1990 
constituted willful and persistent misconduct; his offenses 
were not minor and were not offset by service which was 
otherwise honest, faithful and meritorious.  

6.  The appellant was not insane at the time of his willful 
and persistent misconduct.


CONCLUSION OF LAW

The appellant's discharge from Marine Corps service in August 
1993 was under dishonorable conditions, and the character of 
this discharge is a bar to VA benefits (other than health 
care and related benefits under Chapter 17, Title 38, United 
States Code) based on the period of service December 2, 1986 
to August 12, 1993.  38 U.S.C.A. §§ 101(2), 5303(b) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.12, 3.13 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

A person seeking VA benefits must first establish that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran.  See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997).  A veteran is defined 
as "a person who served in the active military, naval, or 
air service, and who was discharged or released under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d) (1999).  

If a former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.12(a).  The term "discharge or release" includes the 
satisfactory completion of the period of active military, 
naval or air service for which a person was obligated at the 
time of entry into such service in the case of a person who, 
due to enlistment or reenlistment, was not awarded a 
discharge or release from such period of service at the time 
of such completion thereof and who, at such time, would 
otherwise have been eligible for the award of a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(18) (West 1991).

A discharge by reason of willful and persistent misconduct is 
by VA regulation considered dishonorable.  This includes a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct is service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge.  38 U.S.C.A. § 5303(b); 
38 C.F.R. § 3.12(b).  An insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic condition 
exhibits, due to disease, a more-or-less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment in the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(a) 
(1999).  When a rating agency is concerned with determining 
whether a veteran was insane at the time he committed an 
offense leading to his court-martial, discharge or 
resignation, it will base its decision on all the evidence 
procurable relating to the period involved and apply the 
definition in subparagraph (a).  38 C.F.R. § 3.354(b) (1999).

VA regulations provide that a discharge to re-enlist is a 
"conditional discharge" if it was issued during 
"peacetime" service.  38 C.F.R. § 3.13(a)(3).  The entire 
period of service under the aforementioned circumstances 
constitutes one period of service and entitlement to VA 
benefits is determined by the character of the final 
termination of such period of active service.  38 C.F.R. § 
3.13(b).

Despite the fact that a conditional discharge may have been 
issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval or air service when the following conditions are met:

(1) The person served in the active 
military, naval or air service for the 
period of time the person was obligated 
to serve at the time of entry into 
service;

(2) The person was not discharged or 
released from such service at the time of 
completing that period of obligation due 
to an intervening enlistment or 
reenlistment; and 

(3) The person would have been eligible 
for a discharge or release under 
conditions other than dishonorable at 
that time except for the intervening 
enlistment or reenlistment.

38 C.F.R. § 3.13(c).





Factual Background

A Department of Defense (DD) Form 214 shows that the 
appellant served on active duty with the United States Marine 
Corps from December 1986 to August 1993 and that he was 
discharged under other than honorable conditions.  The 
narrative reason for separation was "Misconduct - Pattern of 
misconduct."  That form shows that the veteran had been 
awarded a good conduct medal during his service, as well as 
four letters of appreciation, a letter of commendation, a 
certificate of achievement, a letter of recognition and two 
Meritorious Masts.  Also of record is a DD Form 214 showing 
Army service from April 1982 to April 1986, from which the 
appellant was honorably discharged.

Service medical records reflect the appellant's involvement 
in a motor vehicle accident in August 1990 with subsequent 
treatment for spine complaints.
At the time of an overseas screening examination in February 
1993, the veteran's psychiatric status was marked as normal.  
That report notes the appellant's involvement in three 
automobile accidents, in August 1990, June 1991 and 
October 1992, with back injuries.  The report of 
administrative separation examination shows that his 
psychiatric status was normal.

In January 1995, the RO received a statement from the 
appellant.  He indicated that he had been involved in a car 
accident in service and had tried to obtain a medical 
discharge based on his injuries.  He also stated that he had 
problems such as with a divorce that led to his misconduct 
discharge, but that he had other good service that should 
outweigh the bad.  In statements submitted in connection with 
his appeal the appellant has indicated that he was 
administratively separated by the military to avoid 
compensation to him based on his physical disabilities 
incurred in service.

In April 1995, the RO determined that the conditions of the 
appellant's August 12, 1993 discharge prohibited the payment 
of VA benefits.  This appeal ensued.  The appellant argued 
that he was honorably discharged from service in 1990 prior 
to his re-enlistment, and that such period was separate from 
his period of service from June 2, 1990 to August 1993.  

In November 1997, the appellant testified at a Travel Board 
hearing.  He stated that he had an honorable discharge from 
his 1986 to 1990 period of service.  The transcript reflects 
discussion relevant to whether the appellant was eligible for 
complete separation on June 1, 1990, when he received an 
honorable discharge to immediately re-enlist.  The appellant 
argued that it was not fair to consider his service from 1986 
to 1993 as one period of service.  The transcript reflects 
that the appellant enlisted in the Marine Corps in December 
1986 for four years, to end in December 1990.  However, he 
re-enlisted in June 1990.  He testified that he had been 
involved in three automobile accidents with resulting 
injuries and had had problems in service thereafter.  He 
stated that he had applied to the Board for Correction of 
Naval Records to upgrade his discharge but had had no 
decision as of the time of the hearing.  

In April 1998 the Board remanded the case to obtain 
clarification as to the appellant's service.  

In September 1998, a Military Personnel Clerk, by direction 
of the Commandant of the Marine Corps, advised the RO that 
records showed the veteran had honorable service from 
April 9, 1982 to April 8, 1986, and honorable service from 
December 2, 1986 to June 1, 1990, prior to re-enlistment on 
June 2, 1990 for a six-year period of service.  The response 
also shows that the appellant was discharged August 12, 1993.

The claims file contains an administrative decision dated in 
November 1999.  That decision determined that the period of 
service from December 2, 1986 to August 12, 1993 was one 
period and that the appellant was discharged under 
dishonorable conditions for VA purposes.  The reason for that 
discharge was willful and persistent misconduct.  The 
decision set out a summary of the appellant's service 
records, discussed below.  The appellant's records were noted 
to show that he had been a good soldier up until June 1990, 
and had previously received several commendation awards.  The 
administrative decision notes that the appellant's first 
period of service would have been completed on December 2, 
1990, and that his pattern of misconduct began prior to that 
date.  Thus, his service was considered to be one period of 
service.  He was noted to be entitled to health care benefits 
for disabilities determined to be service connected.   

Service records show that on June 12, 1990, the appellant 
wrongfully solicited others to commit larceny.  On June 28, 
1990, he attempted to steal uniform items and conspired to 
sell such items.  On September 26, 1990 he was given 
Battalion Office Hours (non-judicial punishment) for 
violation of Uniform Code of Military Justice (UCMJ) Articles 
80, 81 and 134.  He was reduced to pay grade E-4.  

In December 1990, the appellant was counseled in reference to 
his attitude.  He was noted to show total disrespect for his 
First Sergeant during that meeting.  In another December 1990 
counseling session he was counseled with regard to being on 
time for work.  

Service records reflect that in January 1991 the appellant 
was counseled concerning a "developing pattern of 
misconduct" noted to be evidenced by one non-judicial 
punishment, the development of a poor attitude since then, 
being late for work, walking away from senior noncommissioned 
officers during counseling, writing checks without sufficient 
funds in his account, involvement with civilian authorities 
of a discreditable nature, and his verbalized desire to get 
out of the Marine Corps.   

In June 1991 the appellant was ordered to cocaine addiction 
aftercare and in May 1992 it was noted that he had undergone 
alcohol rehabilitation.  Statements from superiors indicate 
that the appellant's illegal substance use interfered with 
his professional and personal life.  From February 26, 1993 
to March 8, 1993, the appellant was absent without leave.  He 
also willfully disobeyed a lawful order by failing to report 
for a urinalysis, was derelict in the performance of his 
duties and had not paid a debt due to the NCO club.  On April 
1, 1993 the appellant was tried by Summary Court Martial for 
the above charges.  He was found guilty and sentenced to 
reduction to pay grade E-2, to forfeiture of $602 per month 
for one month, and to confinement at hard labor for 30 days.  

The appellant received counseling in April 1993.  Service 
records contain statements from superiors and supervisors 
indicating that the appellant had no respect for authority 
figures, was argumentative, did not follow protocol and 
demonstrated a pattern of misconduct and poor attitude making 
him unsuitable for further Marine Corps service.  In April 
1993 he disobeyed a lawful order in failing to advise his 
superiors of appointments and schedules within a 24-hour 
period. 

In a statement dated in August 1993, a superior noted that 
the appellant was attempting to gain a medical discharge but 
that multiple doctors had examined his back and had been 
unable to find anything wrong with him.  

Analysis

The appellant essentially contends that his period of 
honorable service between December 2, 1986 and June 1, 1990 
is qualifying service for purposes of eligibility for VA 
benefits.  However, as indicated above, applicable VA 
regulations provide that the entire period of service in 
cases where a peacetime era service member, such as the 
appellant, re-enlisted shall constitute one period of service 
and entitlement to VA benefits is determined by the character 
of the final termination of such period of service.  38 
C.F.R. § 3.13(a)(3), (b).  The appellant re-enlisted in June 
1990.  His service obligation was set to expire December 2, 
1990.  Moreover, he was discharged in August 1993, prior to 
the completion of his obligated service (set to expire on 
June 2, 1996) by reason a pattern of persistent willful 
misconduct.  As a result, his entire period of military 
service from 1986 to 1993 was under "other than honorable" 
conditions.

The enumerated conditions under which an exception to the 
"one period of service." 
rule applies, the satisfaction of which would effectively 
allow the appellant to 


bifurcate his periods of honorable and "other than 
honorable" service for purposes of basic eligibility for VA 
benefits, have not been met in this case.  
38 C.F.R. § 3.13(c) (1)-(3).  As indicated above, the service 
department informed the RO that the appellant was not 
eligible for a complete separation at the time of his re-
enlistment June 2, 1990.  Hence, he could not be considered 
unconditionally discharged under 38 C.F.R. § 3.13 at that 
time.

The Board next notes that the aggregate of the offenses 
committed by the appellant constitutes willful and persistent 
misconduct which is not consistent with the honest, faithful 
and meritorious service for which veterans' benefits are 
granted.  Although the Board recognizes that the appellant 
had honorable service prior to June 2, 1990, to include 
receiving awards and recognition for good conduct, the 
evidence uncontrovertibly shows a change in his behavior 
beginning in June 1990, including disobeying orders and being 
absent without leave, as well as evidence of illegal 
substance abuse and disrespectful conduct.  He received non-
judicial punishment on one occasion and was tried on another 
by summary court martial, each for multiple charges.  Thus, 
the overall picture is one of willful and persistent 
misconduct despite counseling and attempts at rehabilitation.  
Service records contain statements from supervisors and other 
military personnel as to the appellant's change in attitude 
and conduct, without any good prospect for rehabilitation.  
The evidentiary record is absent evidence of a psychiatric 
disability or that the appellant was insane at the time.  
Therefore, the Board finds no basis upon which to deem the 
appellant's offenses minor or to otherwise find that such did 
not amount to willful and persistent misconduct.  Thus, his 
discharge must be considered as having been under 
dishonorable conditions. 38 C.F.R. § 3.12(d)(4).

In light of the fact that the appellant was released from 
military service under conditions which the Board finds were 
dishonorable, basic eligibility for VA benefits has not been 
established.  Accordingly, the Board finds that the character 
of the appellant's discharge from the period of service 
June 2, 1990 to August 12, 1993, constitutes a bar to an 
award of VA benefits (exclusive of health care under Chapter 
17, Title 38, United States Code) based on the period of 
service December 2, 1986 to August 12, 1993.  


ORDER

The character of the appellant's discharge from service on 
August 12, 1993, constitutes a bar to an award of VA benefits 
(exclusive of health care under Chapter 17, Title 38, United 
States Code) based on the period of service from December 2, 
1986 to August 12, 1993.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

